DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is in response to the application filed on 12/31/2020.
3.	Claims 1-26 are pending. All the pending claims are examined herein below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-5, 11-14, and 23-25	 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kakhandiki (US 10853097 B1).
 As in the current invention Kakhandiki is also directed to robotic process automation with secure recording.
As per claim 1, Kakhandiki disclose a computer-implemented method for facilitating resilient execution of a robotic process automation (A robotic process automation method and system operates to generate a plurality of bots, each bot comprising one or more configurable commands arranged to perform assigned tasks, Abstract, See Figs. 1 and 2,) the method comprising:
 capturing a first image of a playback user interface that is presented on a display device associated with a playback computing device (A processor is configured to execute instructions wherein the instructions implement a plurality of recorders to permit capture of user interaction in a variety of application environments, Abstract. See Figs. 1 and 2,);
detecting at least one user interface control within the captured first image of the playback user interface, the detected user interface control being able to alter visible content of the playback user interface that is presented on the display device associated with the playback computing device (At 208, each field in the screen 105 is also captured, as indicated by the dotted line to screen image 105. In the example shown in FIG. 2, this causes an image of fields 106, 107, 108 and their associated labels to be captured and stored. At 208, the captured fields are identified. The identification will vary depending upon the recorder selected. See Figs. 1 and 2, Column 7, lines 8-25);

effecting manipulation of the playback user interface using the detected user interface control to alter the playback user interface, whereby visible content of the altered playback user interface being presented is at least partially different than visible content the playback user interface presented before the effecting manipulation; capturing a second image of the altered playback user interface that is presented on the display device associated with the playback computing device (for example,   in FIG. 1, as seen by the dotted lines, RPA user 114 has designated for capture, name field 106, address field 107 and city field 108. The RPA system 10 responds by capturing an image of screen 105 and an image of fields 106, 107 and 108 and their associated labels, "Name", "Address", and "City". See Figs. 1 and 2, Column 5, lines 7-12);
 capturing a second image of the altered playback user interface that is presented on the display device associated with the playback computing device; and detecting one or more user interface controls within the captured second image of the altered playback user interface (In the embodiment shown in FIG. 2, each of the recorders 128, 130, 132 is operable in secure recording mode. If secure recording is not enabled then the selected recorder (128, 130, 132) causes at 206, capture and storage of screen image 105, as indicated by the dotted line to screen image 105. At 208, each field in the screen 105 is also captured, as indicated by the dotted line to screen image 105. In the example shown in FIG. 2, this causes an image of fields 106, 107, 108 and their associated labels to be captured and stored. At 208, the captured fields are identified, see Figs. 1 and 2, Column 7, lines 10-25);

As per claim 2, Kakhandiki disclose that the method as recited in claim 1, wherein the effecting manipulation effects visual appearance and displayed content of the playback user interface (see visual appearance of each field and label/field information in each field in Figs. 1-4).

As per claim 3, Kakhandiki disclose that the computer-implemented method as recited in claim 1, wherein the method comprises: selecting at least one of the detected user interface controls within the captured second image of the altered playback user interface; and effecting a programmatic interaction with the selected at least one of the detected user interface controls within the captured second image of the altered playback user interface (FIG. 4 is a high-level block diagram of an alternative embodiment of an RPA system with secure recording. In FIG. 4, bot creator 113 is employed by administrator 112 to permit user 402 to deploy secure bot 404, to interact with screen 406 as generated by application 104. As seen, administrator 112 has employed field selection module 122 to cause fields 107 and 108 to be displayed to user 402. User 402 can thus see the address field 107 and city field 108 but not the name field 106, column 7, lines 53-61).

As per claim 4, Kakhandiki disclose that the computer-implemented method as recited in claim 3, wherein the programmatic interaction carries out a portion of the robotic automation RPA system 10 preferably includes a variety of recording capability to facilitate task automation by user 114. Three recorders are shown in FIG: smart recorder 128, web recorder 130 and screen recorder 132. 1 column 6, lines 28-46).

As per claim 5, Kakhandiki disclose that the computer-implemented method as recited in claim 3, wherein the robotic automation process performs a software automation process derived from a plurality of previously recorded user interactions with one or more application programs, and wherein the programmatic interaction interacts with the one or more application programs to carry out a portion of the software automation process (A robotic process automation system operates to generate a plurality of bots, each bot comprising one or more configurable commands arranged to perform assigned tasks. A processor is configured to execute instructions that when executed cause the processor to provide to a user a plurality of recorders to permit the user to create one or more bots for storage in data storage. The instructions implement a plurality of recorders to permit capture of user interaction in a variety of application environments, also see column 4, lines 60-64).

As per claim 11, Kakhandiki disclose that the computer-implemented method as recited in claim 1, wherein the detecting of the at least one user interface control within the captured first image of the playback user interface comprises determining parameters of the detected at least one user interface control within the captured first image of the playback user interface (for example,   in FIG. 1, as seen by the dotted lines, RPA user 114 has designated for capture, name field 106, address field 107 and city field 108. The RPA system 10 responds by capturing an image of screen 105 and an image of fields 106, 107 and 108 and their associated labels, "Name", "Address", and "City". See Figs. 1 and 2, Column 5, lines 7-12);

captured first image, an application 104 via one or more application screens, one of which is seen at 106 (i.e. child)  which is provided via a conventional computer display (not shown) to identify information shown in various fields such as name field 106, address field 107 and city field 108 that are generated by application 104 , see Figs. 1-4,  also see , Column 5, lines 7-12).

As per claim 13, Kakhandiki disclose that the computer-implemented method as recited in claim 1, wherein the method comprises: determining whether a particular user interface control requested by the robotic automation process is one of the one or more user interface controls within the captured second image of the altered playback user interface (For example, in FIG. 1, as seen by the dotted lines, RPA user 114 has designated for capture, name field 106, address field 107 and city field 108. The RPA system 10 responds by capturing an image of screen 105 and an image of fields 106, 107 and 108 and their associated labels, "Name", "Address", and "City, Column 5, lines 7-12).

As per claim 14, Kakhandiki disclose that the computer-implemented method as recited in claim 13, wherein the method comprises: effecting a programmatic interaction with the particular user interface control in accordance with the robotic automation process if it is determined that the particular user interface control requested by the robotic automation process is one of the one or more user interface controls within the captured second image of the altered playback user interface (The bot creator 113 preferably includes a variety of recorders that permit recording of various inputs performed by for example a user of application 109 to enable automation by replay of the recorded inputs. For example, entry of data into various fields 106, 107 and 108 may be captured by bot 120 generated by user (bot creator) 113. In operation, if user 113 wishes to automate the entry of data into fields in screen 105, the bot 120 will capture an image of screen 105 and will capture an image of the various fields selected by user 114 for capture. Column 4, lines 60-column 5, lines 12).  If secure recording is enabled, as determined at 204, then at 214, only the fields designated via field selection module by or under control of administrator 112 are captured. In secure recording mode capture of the entire screen image 105 is not permitted. As seen, only fields 106 and 108 are visible and therefore available for capture. At 216, field identification, as described above in connection with 210 is performed with the results stored to secure bot 126. Finally, at 218, user interactions as described above in connection with 212 is performed. See Column 7, lines 26-35).

As per claim 23, this non-transitory computer readable medium claim recites similar subject matter as that of method clam 1, thus is rejected by the same citations given to the method claim.
 
As per claim 24, Kakhandiki disclose that the non-transitory computer readable medium method as recited in claim 23, wherein the user interface is provided in a window or screen presented on the display device (FIG. 1 is a high-level block diagram of an embodiment of an RPA system 10 with secure recording.  In operation, if user 113 wishes to automate the entry of data into fields in screen 105 (i.e., window)), the bot 120 will capture an image of screen 105 and will capture an image of the various fields selected by user 114 for capture. column 5, lines 3-12. Also see screen 105 in Figs. 1-4) 


computer program code for selecting at least one of the detected user interface controls within the captured second image of the altered playback user interface (FIG. 4 is a high-level block diagram of an alternative embodiment of an RPA system with secure recording. In FIG. 4, bot creator 113 is employed by administrator 112 to permit user 402 to deploy secure bot 404, to interact with screen 406 as generated by application 104. As seen, administrator 112 has employed field selection module 122 to cause fields 107 and 108 to be displayed to user 402. User 402 can thus see the address field 107 and city field 108 but not the name field 106, column 7, lines 53-61). and
 computer program code for effecting a programmatic interaction with the selected at least one of the detected user interface controls within the captured second image of the altered playback user interface, wherein the robotic automation process performs a software automation process derived from a plurality of previously recorded user interactions with one or more application programs, and wherein the programmatic interaction interacts with the one or more application programs to carry out a portion of the software automation process(A robotic process automation system operates to generate a plurality of bots, each bot comprising one or more configurable commands arranged to perform assigned tasks. A processor is configured to execute instructions that when executed cause the processor to provide to a user a plurality of recorders to permit the user to create one or more bots for storage in data storage. The instructions implement a plurality of recorders to permit capture of user interaction in a variety of application environments, also see column 4, lines 60-64).

 


s 15-18, 22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schein et al (US 20140033091 A1).
Schein et al is directed to IMAGE-BASED AUTOMATION SYSTEMS AND METHODS.

As per claim 15, Schein disclose a computer-implemented method for facilitating robotic process automation (see Abstract), the method comprising:
 identifying a software automation process that facilitates automation of a previously captured series of user interactions with at least one user interface presented to a user on a display device associated with a capture computing device (In one implementation, an image-based automation process includes identifying a graphical object of a graphical user interface and performing an action relative to the graphical object at the graphical user interface. The identifying is based on an image including the graphical object, see Abstract.  [0026] For example, image-based automation system 120 can trigger an event associated with the click action (e.g., a mouse button down event and a mouse button up event) at the location of the radio button control labeled "OPTION 2" previously identified by image-based automation system 120 by providing the event (or information associated with the event) to an operating system hosting GUI 110 via an application programming interface ("API") of the operating system). 
initiating execution of the software automation process ([0060] For example, process 600 can be implemented as application-specific circuitry or as a software module including instructions stored at a memory and executed at a processor in communication with the memory. More specifically, for example, process 600 can be implemented at an image-based automation system and executed during a record phase);	
capturing an image of a playback user interface that is presented on a display device associated with a playback computing device; [0003] FIG. 1 is an illustration of an image-based automation system in a record phase, according to an implementation. [0013] For example, image-based automation systems discussed herein record actions performed (e.g., that generate system events such as mouse down events, mouse move events, etc.) at graphical objects identified based on images of or including an automated software application (e.g., images in which an automated software application is shown or represented).
examining the captured image of the playback user interface to determine whether a corresponding user interface control is found within the captured image of the playback user interface ([0065] After the candidate graphical object is classified at block 622, process 600 proceeds to block 623 to determine whether identification of graphical objects within the image is complete. That is, at block 623 it is determined whether the graphical objects in the image have been identified. [0078] As a specific example, the image-based automation system implementing process 700 can include a structural analysis module to identify graphical objects within the image at block 721. For example, a structural analysis can identify graphical objects based on structural features of an image. Also see [0081]);
effecting programming user interaction with the corresponding user interface control of the playback user interface if the examining determines that the captured image of the playback user interface includes the corresponding user interface control ([0060] FIG. 6 is a flowchart of a process to determine actions associated with graphical objects, according to an implementation. [0062] After the action is detected, graphical objects within an image (e.g., an image acquired or accessed in response to detection of the action) are identified at block 620. In some implementations, the entire image is parsed or analyzed to identify all the graphical objects within the image. In other implementations, a portion of the image is parsed or analyzed to identify the graphical objects within that portion of the image. For example, a portion of the image within a predefined or selected distance from the action can be analyzed to identify graphical objects. Also see [0026]); and 
manipulating the playback user interface if the examining determines that the captured image of the playback user interface does not include the corresponding user interface control. ([0074] Process 600 can include additional or fewer blocks than those illustrated in FIG. 6. Additionally, one or more blocks of process 600 can be rearranged. For example, semantic information can be generated for each graphical object identified at block 620 and the graphical object at which the action occurred can be determined after the semantic information is generated. In other words, blocks 630 and 640 can be rearranged. As another example, other blocks can be rearranged. More specifically, for example, an image-based automation system implementing process 600 can identify a click action that results in a drop-down list opening. Subsequently, the image-based automation system can identify selection of an item in the drop-down list as a push button).

As per claim 16, Schein further discloses that the computer-implemented method as recited in claim 15, wherein the manipulating comprises: 
examining the captured image of the playback user interface to determine whether a movement user interface control is found within the captured image of the playback user interface ([ 0018] Image-based automation system 120 accesses images of GUI 110 to determine whether an action has been performed at a graphical object of GUI 110 (or the software application including GUI 110). For example, each time an action (e.g., an input marker such as a mouse cursor moves, a mouse click occurs, or a keyboard event such as a key down event or key up event) occurs at GUI 110, image-based automation system 120 accesses an image of GUI 110 to determine whether an action occurred at a graphical object of GUI 110. [0061] An action is detected at block 610. For example, an operating system can provide a notification of an action such as a movement of an input marker such as a mouse cursor, a mouse click occurs, or a keyboard action (or event) such as a key down action or key up action).; and 
effecting manipulation of the playback user interface using the movement user interface control to alter the playback user interface if the examining of the captured image of the playback user interface determines that the movement user interface control is found within the captured image of the playback user interface ([0074] More specifically, for example, an image-based automation system implementing process 600 can identify a click action that results in a drop-down list opening. Subsequently, the image-based automation system can identify selection of an item in the drop-down list as a push button. The image-based automation system can determine, for example, at block 650 that this sequence is not allowed (e.g., because drop-down lists do not include push buttons). Process 600 can then return to block 620 or block 640, for example, to re-classify the item in the drop-down list or to block 640 to generate different semantic information for the item in the drop-down list. Also see [0061]).

As per claim 17, Schein further discloses the computer-implemented method as recited in claim 16, wherein the method comprises: 
capturing a subsequent image of the altered playback user interface that is presented on the display device associated with the playback computing device ([0008] FIG. 6 is a flowchart of a process to determine actions associated with graphical objects, according to an implementation)
examining the captured subsequent image of the altered playback user interface to determine whether the corresponding user interface control is found within the captured subsequent image of the altered playback user interface ([0066] The graphical object at which the action is occurred is then determined at block 630. Said differently, the graphical object relative to which the action occurred is determined at block 630. For example, a graphical object that defines an area (e.g., a perimeter of the graphical object) in which the location at which the action occurred is included is selected from the graphical objects identified at block 620. Also see [0029]); and 
effecting programmatic user interaction with the corresponding user interface control of the altered playback user interface if the examining determines that the captured subsequent image of the altered playback user interface includes the corresponding user interface control. ([0050] Additionally, an instruction can describe an action or a graphical object at which the action should be performed that is different from the action or graphical object described in an action descriptor generated by an image-based automation system. Said differently, a script including instructions that are interpreted by instruction interpreter 510 can be edited to alter actions and/or the graphical objects at which the actions should be performed. For example, an instruction can be edited to alter a click action to a double click action or a graphical object to be the second check box control in a check box control set rather than the first check box control in the check box control set).

As per claim 18, Schein further discloses the computer-implemented method as recited in claim 16, wherein the movement user interface control includes a scrollbar control ([0016] Examples of such controls include control buttons (e.g., push buttons and radio buttons), check boxes, edit boxes, lists (e.g., scroll lists and drop-down lists)).

As per claim 22, Schein further discloses the computer-implemented method as recited in claim 15, wherein the previously captured series of user interactions includes a particular user interface control, and wherein the examining comprises determining whether the corresponding user interface control matches the particular user interface control ( [In one implementation, an image-based automation process includes identifying a graphical object of a graphical user interface and performing an action relative to the graphical object at the graphical user interface. The identifying is based on an image including the graphical object, see Abstract.  [0026] For example, image-based automation system 120 can trigger an event associated with the click action (e.g., a mouse button down event and a mouse button up event) at the location of the radio button control labeled "OPTION 2" previously identified by image-based automation system 120 by providing the event (or information associated with the event) to an operating system hosting GUI 110 via an application programming interface ("API") of the operating system).

As per claim 26, this non-transitory computer readable medium claim recites similar subject matter as that of clam 15, thus is rejected by the same rational and citations given to method claim 15. 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kakhandiki in view of PENUMATCHA et al (US 2017/0205795 A1).
PENUMATCHA et al (us 2017/0205795 a1 is directed to method for process operators to personalize settings for enabling detection of abnormal process behaviors.

As per claim 6, Kakhandiki disclose the computer-implemented method as recited in claim 1, wherein the detected at least one user interface control within the captured first image 
PENUMATCHA, on the other hand, disclose a computer-implemented method as recited in claim 1, wherein the detected at least one user interface control within the captured first image of the playback user interface pertains to a slider bar control (e.g., a slider indicator 1703, 1803, 1903, in Figs. 17-19, also Pars. 0116-0118 and 0125).

Since Kakhandiki’s user interface controls are not limited to input fields, at the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to include any other user interface controls including PENUMATCHA’s slider bar controls in the system of Kakhandiki because such inclusion of user interface controls is expected/predicted in the user interface of Kakhandiki. 
 
The suggestion /motivation for doing so would have been to provide a variety of user interface controls into the system of Kakhandiki.
Therefore, it would have been obvious to combine PENUMATCHA with Kakhandiki to obtain the invention as specified in claim 6.
 
As per claim 7, Kakhandiki in view of PENUMATCHA disclose that the 7. A computer-implemented method as recited in claim 1, wherein the method comprises: determining movement capability of the detected at least one user interface control within the captured first image of the playback user interface; and determining a movement amount for the effecting the manipulation of the playback user interface using the detected user interface control. (PENUMATCHA, [0125] For example, in an exemplary embodiment where the maximum number of touches moves the slider indicator the same distance as the distance of the touches, one fewer touch results in travel of half the distance, two fewer touches results in travel of a quarter of the distance, and so on. Alternatively, the opposite may be true that one touch results in the slide indicator moving the same distance as the distance of the touch and additional touches reduces the distance that the slide indicator moves. The maximum number of touches necessary can be determined by the granularity, or level of detail, as required.

As per claim 8, Kakhandiki in view of PENUMATCHA disclose that the computer-implemented method as recited in claim 7, wherein the effecting manipulation of the playback user interface using the detected user interface control is done in accordance with the determined movement amount (PENUMATCHA, the slider indicator (1703) is movable corresponding to the movement of the operator's touch inputs. Touch movement up or down moves the slide indicator (1703) up or down within a range. The distance that the slide indicator (1703) moves is correlated to how many fingers are being used. See [0116-0118]).

As per claim 9, Kakhandiki in view of PENUMATCHA disclose that the 9. A computer-implemented method as recited in claim 8, wherein the determined movement amount is a scroll amount (PENUMATCHA, [0117] FIG. 18 shows an exemplary embodiment wherein a two-finger input by the operator results in an equal amount of corresponding movement of the slider indicator (1803) along the graph (1802) of a user interface (1801). For example, if the operator slides two fingers 1 centimeter on the touch interface, the slider indicator (1803) would also move 1 centimeter). 

As per claim 10, Kakhandiki in view of PENUMATCHA disclose that the 10. A computer-implemented method as recited in claim 8, wherein the detected at least one user interface control within the captured first image of the playback user interface pertains to a slider bar PENUMATCHA, for example the slider indicator (1703) is movable corresponding to the movement of the operator's touch inputs. see the detected slider bar controls in at least Figs. 17-20)   

7.	Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schein et al    in view of PENUMATCHA et al (US 2017/0205795 A1).

As per claim 19, Schein further discloses the computer-implemented method as recited in claim 18, wherein the effecting manipulation of the playback user interface comprises programmatically inducing a scrolling action (Schein, examples of such controls include control buttons (e.g., push buttons and radio buttons), check boxes, edit boxes, lists (e.g., scroll lists and drop-down lists)). 
But Schein does not explicitly state scrollbar control. PENUMATCHA, on the other hand, describes a scroll bar as required in the claim ([0117] FIG. 18 shows an exemplary embodiment wherein a two-finger input by the operator results in an equal amount of corresponding movement of the slider indicator (1803) (i.e. or scrolling indicator) along the graph (1802) of a user interface (1801).
Since Schein user interface controls are not limited to input fields, at the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to include any other user interface controls including PENUMATCHA’s slider bar controls in the system of Schein because such inclusion of user interface controls is expected/predicted in the user interface of Schein. 
The suggestion /motivation for doing so would have been to provide a variety of user interface controls into the system of Schein.
Therefore, it would have been obvious to combine PENUMATCHA with Schein to obtain the invention as specified in claim19.

As per claim 20, Schein in view of PENUMATCHA further discloses the computer-implemented method as recited in claim 18, wherein the effecting manipulation of the playback (PENUMATCHA, the slider indicator (1703) is movable corresponding to the movement of the operator's touch inputs. Touch movement up or down moves the slide indicator (1703) up or down within a range. The distance that the slide indicator (1703) moves is correlated to how many fingers are being used. See [0116-0118]).

As per claim 21, Schein in view of PENUMATCHA  further discloses the computer-implemented method as recited in claim 20, wherein the determining an amount of scrolling to be performed comprises determining an amount of scrolling available by the scrollbar control through the examining the captured image of the playback user interface (PENUMATCHA,  [0117] FIG. 18 shows an exemplary embodiment wherein a two finger input by the operator results in an equal amount of corresponding movement of the slider indicator (1803) along the graph (1802) of a user interface (1801). For example, if the operator slides two fingers 1 centimeter on the touch interface, the slider indicator (1803) would also move 1 centimeter).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
   Deng et al (US 20200356395 A1) is directed to replaying operations on widgets in a graphical user interface. A computer-implemented method for facilitating resilient execution of a robotic process automation ([0046] Deng is directed to] Robotic Process Automation (RPA)) the method comprising:
 capturing a first image of a playback user interface that is presented on a display device associated with a playback computing device (A method for replaying operations on a widget in a graphical user interface (GUI) includes acquiring, from an operation record, operation information related to the widget and a first unique identification (UID) of the widget, see Abstract)
detecting at least one user interface control within the captured first image of the playback user interface, the detected user interface control being able to alter visible content of the playback user interface that is presented on the display device associated with the playback computing device (see the altered user interface control ([0047] An RPA system can replay operations on a plurality of widgets ( control elements, e.g., button, check box, label, scroll bar, drop-down list, icon, link, and the like) in a graphical user interface (GUI) during a replaying process. So, it is necessary to identify each widget in the GUI; [0078] According to an embodiment, it may be determined whether the widget is operable in the GUI, which may comprise: determining whether the widget is visible in the GUI, then it is determining whether the widget is operable in the GUI in response to the widget being visible.
As in the current invention RIPA (US 20210109722 A1) is directed to robotic process automation (RPA). [0001] The publication relates to robotic process automation (RPA), and to systems and methods for automatically identifying a user interface element targeted for an activity such as a mouse click or a text input.
 US 20150074609 A1 is directed to IMAGE-BASED APPLICATION AUTOMATION
 [0019] FIG. 1 is a flowchart of a process to perform an input event, according to an implementation. Process 100 can be executed or hosted, for example, at an image-based application automation system such as the image-based application automation system illustrated in FIG. 7 or FIG. 8.

9	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have 
10.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173